 
Exhibit 10.1
 
 
 
SECOND AMENDMENT TO THE SETTLEMENT AGREEMENT
 
This Second Amendment to the Settlement Agreement (this “Second Amendment”),
dated as of November 15, 2018, is by and between Lazarus Energy, LLC, a Delaware
limited liability company (“Lazarus”); Blue Dolphin Energy Company, a Delaware
corporation (“BDEC”); Lazarus Energy Holdings, LLC, a Delaware limited liability
company (“LEH”); Nixon Product Storage, LLC, a Delaware limited liability
company (“Nixon”); Carroll & Company Financial Holdings, L.P. (“C&C”); Jonathan
Carroll (“Carroll” and, together with Lazarus, BDEC, LEH, Nixon, and C&C the
“Lazarus Parties”); and GEL Tex Marketing, LLC, a Delaware limited liability
company (“GEL Tex”) (each, a “Party” and, collectively, the “Parties”).
 
RECITALS
 
WHEREAS, on July 20, 2018, the Parties executed the Settlement Agreement1 in
order to provide for a settlement between the Lazarus Parties and GEL Tex
regarding the Final Award that resolves the Arbitration and the District Court
Action contingent upon the Lazarus Parties obtaining the Settlement Financing to
fund a settlement in accordance with the terms of the Settlement Agreement;
 
WHEREAS, paragraph 15(d) of the Settlement Agreement requires the Lazarus
Parties to achieve certain milestones in connection with obtaining the
Settlement Financing;
 
WHEREAS, paragraph 17(a) of the Settlement Agreement provides that the
Settlement Agreement shall terminate automatically on December 31, 2018 unless
otherwise extended in writing by GEL Tex;
 
WHEREAS, on October 17, 2018, the Parties executed the First Amendment to the
Settlement Agreement (the “First Amendment”) to amend the Settlement Agreement;
 
WHEREAS, in order to facilitate the Lazarus Parties’ ongoing negotiations to
obtain the Settlement Financing, GEL Tex and the Lazarus Parties hereby agree to
further amend the Settlement Agreement;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenant and
agreements set forth in the Settlement Agreement and this Second Amendment, and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, agree as
follows:
 
 


1 All capitalized terms used but not otherwise defined in this Second Amendment
shall have the meanings given to such terms in the Settlement Agreement.
 

 
 
AGREEMENT
 
1.           Paragraph 15(d)(i) of the Settlement Agreement shall be further
amended and replaced in its entirety and shall now state:
 
Provide GEL Tex with a copy of the United States Department of Agriculture’s or
a bona fide third-party lender’s Commitment of the Settlement Financing by no
later than December 15, 2018, unless otherwise extended in writing by GEL Tex;
 
2.           Paragraph 15(d)(ii) of the Settlement Agreement shall be amended
and replaced in its entirety and shall now state:
 
Provide GEL Tex with copies of the fully executed loan documents for the
Settlement Financing by no later than January 17, 2019, unless otherwise
extended in writing by GEL Tex;
 
3.           Paragraph 17(a) of the Settlement Agreement shall be amended and
replaced in its entirety and shall now state:
 
January 31, 2019, unless otherwise extended in writing by GEL Tex, if the
Settlement Payment Date has not occurred on or before such date; or
 
4.           Notwithstanding anything in this Second Amendment, during the
Interim Period, the Lazarus Parties shall continue to pay GEL Tex the Interim
Payments on the last business day of each calendar month.
 
5.           GEL Tex and the Lazarus Parties agree that this Second Amendment
may be executed in separate parts delivered by electronic means that, taken
together, will be deemed to be one instrument. GEL Tex and each Lazarus Party
represent and warrant that this Second Amendment has been approved and
authorized by all necessary action and the execution hereof does not violate any
agreement to which it is a party.
 
6.           Except as set forth in this Second Amendment, the Settlement
Agreement and the First Amendment are unaffected and shall continue in full
force and effect in accordance with their terms. If there is a conflict between
this Second Amendment, the First Amendment, and the Settlement Agreement, the
terms of this Second Amendment will prevail.
 
[Signature Pages Follow]


 
- 2 -

 
IN WITNESS WHEREOF, the undersigned have caused this Second Amendment to the
Settlement Agreement to be duly executed and delivered as of the date first set
forth above.
 
 
GEL TEX MARKETING, LLC
 
By:
/s/ R.V. DEERE
 
Name:
Robert V. Deere
 
Title:
Chief Financial Officer
 

 
LAZARUS ENERGY, LLC
 
By:
/s/ JONATHAN CARROLL
 
Name:
Jonathan Carroll
 
Title:
President
 

 
BLUE DOLPHIN ENERGY COMPANY
 
By:
/s/ JONATHAN CARROLL
 
Name:
Jonathan Carroll
 
Title:
President
 

 
LAZARUS ENERGY HOLDINGS, LLC
 
By:
/s/ JONATHAN CARROLL
 
Name:
Jonathan Carroll
 
Title:
President
 

 
NIXON PRODUCT STORAGE, LLC
 
By:
/s/ JONATHAN CARROLL
 
Name:
Jonathan Carroll
 
Title:
President
 

 
CARROLL & COMPANY FINANCIAL HOLDINGS, L.P.
 
By:
/s/ JONATHAN CARROLL
 
Name:
Lazarus Financial, LLC
 
Title:
General Partner
 

 
By:
/s/ JONATHAN CARROLL
 
 
Jonathan Carroll
 

 
 
 
